Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are presented for examination.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claim1 is objected to because of the following informalities:  “the power domain modules” should have been “the multiple power domain modules” in line 4.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US Pub. 2016/0179164; hereinafter Park).

As per claim 1, Park discloses a system comprising: 

multiple power domain modules configured to respectively receive power supplied from different power sources [Fig. 3, 5; para 0033, 0041, 0060; CPU 110 or GPU 182 (i.e., power domain modules) and each has its own dedicated power rail 190 (i.e., different power sources)]; and 

a controller configured to control the power domain modules, wherein the controller is configured to determine the amount of current that each power domain module can use and to indicate information in regarding the amount of usable current to each power domain module, thereby controlling the total sum of peak power used by the multiple power domain modules [Fig. 3, 5, 6; para 0033, 0035, 0037, 0040, 0042, 0046-0047; the monitor module 114 and/or the PDP module 101 in combination acts as a controller and monitor the power supply level indicators associated with the power domain and also determine the actual power supply level being provided from the PMIC 180 to the power domain and also estimate the amount of power being consumed by the power domain due to leakage current of the function block(s) and further determines a remaining amount of the power supply that may be allocated for dynamic power consumption, i.e. power that may be used for processing workloads; the PDP module 101 may effectively optimize user experience by maintaining current consumption of the function block(s) beneath a dynamic and optimized peak current threshold].


As per claim 11, Park discloses a controller configured to determine the amount of current 20that each of multiple power domain modules receiving power from different power sources [Fig. 3, 5; para 0033, 0041, 0060; CPU 110 or GPU 182 (i.e., power domain modules) and each has its own dedicated power rail 190 (i.e., different power sources)], respectively, can use and to indicate information regarding the amount of usable current to each power domain module, thereby controlling the total sum of peak power used by the multiple power domain modules [Fig. 3, 5, 6; para 0033, 0035, 0037, 0040, 0042, 0046-0047; the monitor module 114 and/or the PDP module 101 in combination acts as a controller and monitor the power supply level indicators associated with the power domain and also determine the actual power supply level being provided from the PMIC 180 to the power domain and also estimate the amount of power being consumed by the power domain due to leakage current of the function block(s) and further determines a remaining amount of the power supply that may be allocated for dynamic power consumption, i.e. power that may be used for processing workloads; the PDP module 101 may effectively optimize user experience by maintaining current consumption of the function block(s) beneath a dynamic and optimized peak current threshold].


As per claim 14, Park discloses a method for operating a system, the method comprising: 

determining the amount of current that each of multiple power domains modules receiving power from different power sources, respectively, can use [Fig. 3, 5; para 0033, 0041, 0060; CPU 110 or GPU 182 (i.e., power domain modules) and each has its own dedicated power rail 190 (i.e., different power sources); Fig. 3, 5, 6; para 0033, 0035, 0037, 0040, 0042, 0046-0047; the monitor module 114 and/or the PDP module 101 in combination acts as a controller and monitor the power supply level indicators associated with the power domain and also determine the actual power supply level being provided from the PMIC 180 to the power domain and also estimate the amount of power being consumed by the power domain due to leakage current of the function block(s)]; and  

20indicating information regarding the amount of usable current to each power domain module [Fig. 3, 5, 6; para 0033, 0035, 0037, 0040, 0042, 0046-0047; the monitor module 114 and/or the PDP module 101 in combination acts as a controller and monitor the power supply level indicators associated with the power domain and also determine the actual power supply level being provided from the PMIC 180 to the power domain and also estimate the amount of power being consumed by the power domain due to leakage current of the function block(s) and further determines a remaining amount of the power supply that may be allocated for dynamic power consumption, i.e. power that may be used for processing workloads; the PDP module 101 may effectively optimize user experience by maintaining current consumption of the function block(s) beneath a dynamic and optimized peak current threshold].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub. 2016/0179164; hereinafter Park) in view of Taft et al (US Patent 7,064,599; hereinafter Taft).

As per claims 2-3, 5, 12, and 15-16, Park discloses the invention substantially. Park does not specifically disclose regarding utilizing a class signal. Park does disclose that each power domain has its own dedicated power rail (i.e., indicating whether or not each power domain [col. 1, lines 13-20]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to the field of electronic devices and monitoring the leakage current.

As per claim 4, Park discloses wherein the value of the amount of current used by the first operating block is a configured prediction value or a value stored in a configured lookup table [Fig. 4; para 0038; lookup table].


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub. 2016/0179164; hereinafter Park) in view of Taft et al (US Patent 7,064,599; hereinafter Taft) and further in view of Le et al (US Pub. 2015/0022173).

As per claims 6-7, Park and Taft disclose the invention substantially. Park and Taft do not specifically disclose regarding a feedback signal. However, Le (in the same field of power regulating of each power domain) discloses utilizing a feedback control [para 0087-0088]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are directed to power regulating with respect to a power domain.


Claims 8-9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub. 2016/0179164; hereinafter Park) in view of Dai et al (CN 101986241 A; hereinafter Dai).

As per claims 8-9, 13, and 17, Park discloses the invention substantially. Though Park does not disclose regarding a request signal and a grant signal, it would have been there as it is well-known in the art if a power domain requires power/current/voltage input, the power domain will send a request signal to the controller. Similarly, the controller depending on availability of power/current/voltage will either deny or grant. However, Dai clearly discloses regarding the request signal and the grant signal [para 0003, 0005, 0017]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to power allocation to a power domain.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub. 2016/0179164; hereinafter Park) in view of Dai et al (CN 101986241 A; hereinafter Dai) and further in view of Ehmann et al (US Pub. 2016/0363985; hereinafter Ehmann).

As per claim 10, Park and Dai disclose the invention substantially. Park and Dai do not specifically disclose regarding priority. But giving priority to one over other based on some condition or criteria is well-known in the art. However, Ehmann (in the same field of power management and/or allocation to a plurality of power domains) clearly discloses considering priority associated with one or more of power domains [para 0014, 0050-0051, 0103].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116